Citation Nr: 0841139	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  05-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a skin disorder, diagnosed as Favre-Racouchot 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel








INTRODUCTION

The veteran had active service from October 1967 to October 
1969, and from October 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  That rating decision denied the veteran's 
claim for service connection for Favre-Racouchot syndrome, a 
skin disorder.

The Board notes that there is a prior unappealed (and 
therefore final) April 1995 rating decision denying service 
connection for a skin condition, including warts and moles of 
the arms, face, and calf, claimed as due to Agent Orange 
exposure.  However, the veteran's current claim is 
specifically for Favre-Racouchot syndrome, a skin disorder 
that was diagnosed after the final rating decision of record.  
Under Boggs v. Peake, 520 F.3d 1330 (2008), when a claim of 
service connection is expanded to encompass a new diagnosis, 
there is a new factual basis before the adjudicator, and a 
new claim which must be addressed de novo.  See 38 U.S.C.A. § 
7105.  Accordingly, the Board will conduct a de novo review 
of the claim.  The veteran is not prejudiced by this scope of 
review, as it is broader than consideration of whether new 
and material evidence has been received to reopen the claim, 
and as the RO has also considered the claim de novo.


FINDING OF FACT

A chronic skin disorder was not manifested in service; a 
preponderance of the evidence is against a finding that the 
veteran's Favre-Racouchot syndrome, first diagnosed more than 
25 years after his separation from service, is related to his 
periods of service.


CONCLUSION OF LAW

Service connection for Favre-Racouchot syndrome is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2003.  Subsequent notice was provided in 
letters dated in April 2005 and November 2005, and the claim 
was readjudicated in a November 2005 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  Although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board finds that all necessary development has been 
accomplished and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All identified, pertinent evidence, 
including the veteran's service treatment records (STRs) and 
post-service treatment records, has been obtained and 
associated with the claims file.  Neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim addressed herein.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA need not obtain an examination as the evidentiary record 
does not show that the veteran's current skin disorder may be 
associated with military service.  See 38 C.F.R. § 
3.159(c)(4)(C); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Factual Background, Legal Criteria, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

The veteran's STRs note seborrheic dermatitis in January 
1971.  No other skin abnormalities are noted.  The service 
separation examination in September 1973 noted normal skin 
examination.  On the report of medical history completed by 
the veteran in conjunction with that examination, he checked 
"no" in response to whether he now had or had ever had a 
skin disease.

Following service, the veteran worked for many years as an 
aircraft mechanic on an Air Force base.  Annual physical 
examinations in January 1986 and February 1987 noted normal 
skin examination.  A private physician's report dated in May 
1988 note the veteran's "skin is free of lesions."  

In September 1992, the veteran complained of warts on his 
neck and axilla.  Skin tags were noted.  A March 1994 
treatment record again noted skin tags.  A VA general medical 
examination conducted in June 1995 found no active skin 
lesions.

In May 2002, the veteran was seen with complaint of "skin 
changes for 20-25 years."  Favre-Racouchot syndrome was 
diagnosed.  A July 2003 VA dermatology consultation noted the 
veteran's reported 25 year history of skin disability.  
Severe solar elastosis with superimposed lichen simplex 
chronicus; comedo of Favre-Racouchot, currently well-
controlled; and verucca vulgaris were noted.  In November 
2003, the veteran reported that his Favre-Racouchot syndrome 
had present for "30 years and believes due to burning human 
waste in Vietnam."  In December 2003, he underwent excision 
of benign solar elastosis of the bilateral periorbital 
region.

The veteran has submitted a recent photograph of his face 
showing the current location of his Favre-Racouchot syndrome 
lesions around both eyes.  He has also submitted a photograph 
of himself which he indicates was taken during his service in 
Vietnam and which he believes shows an early manifestation of 
his current skin disorder.  The veteran contends that his 
current disability may be related to sun exposure while 
serving in an artillery unit in Vietnam.  

The medical evidence of record shows that Favre-Racouchot 
syndrome has been diagnosed.  However, the first medical 
evidence of such disability is more than 25 years after 
service.  Both the service separation examination and 
multiple examinations of the skin between the veteran's 
separation from service and the initial diagnosis of Favre-
Racouchot syndrome in 2002 found no skin disease.  The 
evidence of record does not include any medical opinion that 
the veteran's current Favre-Racouchot syndrome is/may be 
related to his service, and objective evidence of record does 
not suggest that the disorder might be related to service.  
As a layperson, the veteran is incompetent to establish 
medical nexus by his own opinion, including his analysis of 
photographs, which in effect contradicts his own denial of 
skin disease on the report of medical history at separation 
from service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Likewise, the veteran's reported history to 
physicians in 2002 and 2003 of a 25 or 30 year history of 
Favre-Racouchot syndrome is not consistent with the objective 
record, including, as noted above, examinations of the skin 
in 1986, 1987, 1988, and 1995, which found no active 
pathology.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.


ORDER

Service connection for a skin disorder, diagnosed as Favre-
Racouchot syndrome, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


